DETAILED ACTION
This is in response to applicant's communication filed on 12/17/2021, wherein:
Claim 1-8, 11, 15, 20-23, and 185-190 are pending.
Claim 1, 4, 8, and 20-22 are amended.
Claim 185-187 are new.
Claim 9-10, 12-14, 16-19, and 24-184 are cancelled.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-8, 11, 15, 20-23, and 185-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 11-13, 16, and 18-19 of U.S. Patent No. US 11228953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are overlapped.

US 11228953 B2
17644902
1. A method of wireless communication performed by a user equipment (UE), comprising: 

receiving, from a non-terrestrial base station, system information, associated with a set of neighboring cells included in a non-terrestrial network (NTN), 

wherein the non-terrestrial base station receives the system information from a terrestrial base station, and wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform; and 

monitoring a neighboring cell, of the set of neighboring cells, based at least in part on the system information.


2. The method of claim 1, wherein the system information includes a list of intra-platform neighboring cells associated with the current platform.

3. The method of claim 1, wherein the system information includes a blacklist of intra-platform neighboring cells associated with the current platform.

4. The method of claim 1, wherein the system information includes a list of neighboring platforms.

5. The method of claim 4, wherein the system information includes at least one of a list of neighboring cells associated with a given neighboring platform on the list of neighboring platforms or a blacklist of neighboring cells associated with the given neighboring platform on the list of neighboring platforms.

6. The method of claim 1, wherein the system information includes a system information block including system information for intra-platform neighboring cells and a system information block including system information for inter-platform neighboring cells.

7. The method of claim 1, wherein the system information includes platform specific information for a neighboring platform, the neighboring platform being associated with one or more neighboring cells in the set of neighboring cells.

8. The method of claim 7, wherein the platform specific information includes at least one of orientation information associated with the neighboring platform or positioning information associated with the neighboring platform.

9. The method of claim 1, wherein the system information includes cell specific information for each neighboring cell in the set of neighboring cells.

11. The method of claim 1, wherein the system information includes a platform identifier in an information element for a given neighboring cell in the set of neighboring cells.

12. The method of claim 11, wherein, when the given neighboring cell is associated with a neighboring platform, the information element includes an indication of whether platform specific information, associated with the neighboring platform, is included in the information element associated with the given neighboring cell.

13. The method of claim 12, wherein the information element includes the platform specific information, associated with the given neighboring cell, when the indication indicates that the platform specific information is included in the information element.

15. The method of claim 1, wherein the system information does not include platform specific information associated with the current platform.

16. The method of claim 1, wherein the system information includes differential information for one or more neighboring platforms associated with one or more neighboring cells of the set of neighboring cells, wherein full information, associated with a reference platform, is a reference for the differential information.

18. The method of claim 1, wherein the system information includes differential information for one or more neighboring cells of the set of neighboring cells, wherein full information, associated with a reference cell, is a reference for the differential information.

19. The method of claim 18, wherein the full information associated with the reference cell includes cell specific information associated with the reference cell, the reference cell being: the current cell of the current platform, a first cell of a particular platform, or a center cell of the particular platform.





1. A method of wireless communication performed by a user equipment (UE), comprising: 

receiving system information associated with a set of neighboring cells included in a non-terrestrial network (NTN), wherein the system information includes at least one of: a list of neighboring platforms, or differential information for one or more neighboring platforms associated with one or more neighboring cells of the set of neighboring cells, and 

wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform; and 

monitoring a neighboring cell, of the set of neighboring cells, based at least in part on the system information (see claim 1 of US 11228953 B2).

2. The method of claim 1, wherein the system information includes a list of intra-platform neighboring cells associated with the current platform (see claim 2 of US 11228953 B2).

3. The method of claim 1, wherein the system information includes a blacklist of intra-platform neighboring cells associated with the current platform (see claim 3 of US 11228953 B2).

4. The method of claim 1, wherein the system information includes the list of neighboring platforms (see claim 4 of US 11228953 B2).

5. The method of claim 4, wherein the system information includes a list of neighboring cells associated with a given neighboring platform on the list of neighboring platforms (see claim 5 of US 11228953 B2).

6. The method of claim 4, wherein the system information includes a blacklist of neighboring cells associated with a given neighboring platform on the list of neighboring platforms (see claim 5 of US 11228953 B2).

7. The method of claim 1, wherein the system information includes a system information block including system information for intra-platform neighboring cells and a system information block including system information for inter-platform neighboring cells (see claim 6 of US 11228953 B2).

8. The method of claim 1, wherein the system information includes platform specific information for a neighboring platform of at least one of a list of neighboring platforms or the one or more neighboring platforms, associated with the one or more neighboring cells in the set of neighboring cells (see claim 7 of US 11228953 B2).

11. The method of claim 1, wherein the system information includes cell specific information for each neighboring cell in the set of neighboring cells (see claim 9 of US 11228953 B2).

15. The method of claim 1, wherein the system information includes a platform identifier in an information element for a given neighboring cell in the set of neighboring cells (see claim 11 of US 11228953 B2).

20. The method of claim 1, wherein the system information includes the differential information for the one or more neighboring platforms associated with one or more neighboring cells of the set of neighboring cells, wherein full information, associated with a reference platform, is a reference for the differential information (see claim 16 of US 11228953 B2).

185. The method of claim 20, wherein full information, associated with a reference platform, is a reference for the differential information (see claim 18 of US 11228953 B2).

21. The method of claim 185, wherein the full information associated with the reference platform includes platform specific information associated with the current platform (see claim 19 of US 11228953 B2).

22. The method of claim 1, wherein the system information includes second differential information for one or more neighboring cells of the set of neighboring cells, wherein full information, associated with a reference cell, is a reference for the second differential information (see claim 18 of US 11228953 B2).

23. The method of claim 22, wherein the full information associated with the reference cell includes cell specific information associated with the reference cell, the reference cell being: the current cell of the current platform, a first cell of a particular platform, or a center cell of the particular platform  (see claim 19 of US 11228953 B2).

186. A method of wireless communication performed by a user equipment (UE), comprising: receiving system information that includes position information associated with a neighboring platform associated with one or more neighboring cells in a set of neighboring cells included in a non-terrestrial network (NTN), wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform; and monitoring a neighboring cell, of the set of neighboring cells, based at least in part on the system information (see claim 1 and 8 of US 11228953 B2).

187. The method of claim 186, wherein the system information includes platform specific information for the neighboring platform (see claim 8 of US 11228953 B2).

188. A method of wireless communication performed by a user equipment (UE), comprising: receiving system information associated with a set of neighboring cells included in a non- terrestrial network (NTN), wherein the system information includes an information element, for a neighboring cell that is in the set of neighboring cells and is associated with a neighboring platform, including an indication of whether platform specific information, associated with the neighboring platform, is included in the information element, and wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform; and monitoring the neighboring cell or another neighboring cell, of the set of neighboring cells, based at least in part on the system information (see claim 1 and claim 12 of US 11228953 B2).

189. The method of claim 188, wherein the system information includes a platform identifier in the information element (see claim 1 and  12-13 of US 11228953 B2).

190. The method of claim 188, wherein the information element includes the platform specific information when the indication indicates that the platform specific information is included in the information element (see claim 1 and  12-13 of US 11228953 B2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 7-8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20200178135 A1) in view of Olds et al. (US 5574968 A).

Regarding claim 1, Yun discloses a method of wireless communication performed by a user equipment (UE) (Fig. 7 – terminal), comprising: 
receiving system information associated with a set of neighboring cells included in a non- terrestrial network (NTN) (Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate), wherein the system information includes at least one of: a list of neighboring platforms (¶0107-0112, particularly ¶0108 – “1. When the terrestrial network base station periodically updates information on the neighbor non-terrestrial network base stations, the terrestrial network base station may transmit to the terminal the handover candidate cell list including at least one non-terrestrial network base station as a handover candidate” – i.e. list of neighboring platform), or differential information for one or more neighboring platforms associated with one or more neighboring cells of the set of neighboring cells, and 
monitoring a neighboring cell, of the set of neighboring cells, based at least in part on the system information (Fig. 7 step 721 and par. 0115 – “The terminal may perform measurements on the neighbor cells using the handover candidate cell list (S720)”).
However, the reference is silent on detail about wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform; and 
Olds discloses wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform (Fig. 4 step 120 and col. 8 ln 61-65 disclose a satellite transmitting handoff candidate list to mobile device ISU, which indicate that the mobile device is connected/camped on current cell of the satellite included in the NTN – as shown in Fig. 5 - and associated with current platform).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Yun, and have handover candidate provided from satellite base station, as taught by Olds because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide useful handover information for wireless device.

Regarding claim  2, the combined teaching of Yun and Olds discloses the method of claim 1, wherein the system information includes a list of intra-platform neighboring cells associated with the current platform (Olds - Fig. 4 step 120 and col. 8 ln 61-65 disclose a satellite transmitting handoff candidate list to mobile device ISU for handing off within the satellite system as shown in Fig. 5). The combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 4, the combined teaching of Yun and Olds discloses the method of claim 1, wherein the system information includes the list of neighboring platforms (Yun - Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate).

Regarding claim 5, the combined teaching of Yun and Olds discloses the method of claim 4, wherein the system information includes a list of neighboring cells associated with a given neighboring platform on the list of neighboring platforms (Yun - Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate).

Regarding claim 7, the combined teaching of Yun and Olds discloses the method of claim 1, wherein the system information includes a system information block including system information for intra-platform neighboring cells and a system information block including system information for inter-platform neighboring cells (Yun - Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate).

Regarding claim 8, the combined teaching of Yun and Olds  discloses the method of claim 1, wherein the system information includes platform specific information for a neighboring platform  of at least one of a list of neighboring platform or the one or more neighboring platform associated with the one or more neighboring cells in the set of neighboring cells (Yun - Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate – i.e. platform specific such as non-terrestrial; Olds - Fig. 4 step 120 and col. 8 ln 61- col 9 ln 4).

Regarding claim 11, the combined teaching of Yun and Olds discloses the method of claim 1, wherein the system information includes cell specific information for each neighboring cell in the set of neighboring cells (Yun - Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate – i.e. platform specific such as non-terrestrial; Olds - Fig. 4 step 120 and col. 8 ln 61- col 9 ln 4).

Regarding claim 15, the combined teaching of Yun and Olds discloses the method of claim 1, wherein the system information includes a platform identifier in an information element for a given neighboring cell in the set of neighboring cells (Yun - Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate – i.e. platform specific such as non-terrestrial; Olds - Fig. 4 step 120 and col. 8 ln 61- col 9 ln 4).

Claim 186-187 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20200178135 A1) in view of Arunachalam (US 20150111579 A1) and Olds et al. (US 5574968 A).

Regarding claim 186, Yun discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving system information associated with a neighboring platform associated with one or more neighboring cells in a set of neighboring cells included in a non-terrestrial network (NTN) (Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate); and monitoring a neighboring cell, of the set of neighboring cells, based at least in part on the system information (Fig. 7 step 721 and par. 0115 – “The terminal may perform measurements on the neighbor cells using the handover candidate cell list (S720)”).
However, the reference is silent on details about (1) receiving system information that includes position information associated with a neighboring platform, and (2) wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform.
Arunachalam discloses receiving system information that includes position information associated with a neighboring platform (¶0086 – “For example, the network node may broadcast its own position coordinate information (e.g. in a system information field) and/or position information of neighboring nodes”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Yun to incorporate location information of cell into system information from Arunachalam because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide location information in system information.
Olds discloses wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform (Fig. 4 step 120 and col. 8 ln 61-65 disclose a satellite transmitting handoff candidate list to mobile device ISU, which indicate that the mobile device is connected/camped on current cell of the satellite included in the NTN – as shown in Fig. 5 - and associated with current platform).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Yun and Arunachalam, and have handover candidate provided from satellite base station, as taught by Olds because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide useful handover information for wireless device.

Regarding claim 187, the combined teaching of Yun, Arunachalam, and Olds discloses the method of claim 186, wherein the system information includes platform specific information for the neighboring platform (Yun - Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate – i.e. platform specific such as non-terrestrial; Olds - Fig. 4 step 120 and col. 8 ln 61- col 9 ln 4). The combined teaching is obvious for the same reason as indicated in claim 186

Claim 188-190 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20200178135 A1) in view of Johansson (US 20130053035 A1) and Olds et al. (US 5574968 A).

Regarding claim 188,  Yun discloses a method of wireless communication performed by a user equipment (UE) (Fig. 7 – terminal),  comprising: receiving system information associated with a set of neighboring cells included in a non- terrestrial network (NTN) , wherein the system information includes an information element, for a neighboring cell that is in the set of neighboring cells and is associated with a neighboring platform (Fig. 7 step S710 and par. 0107-0112 disclose UE receiving handover candidate list including non-terrestrial network base station as a handover candidate)  and 
monitoring the neighboring cell or another neighboring cell, of the set of neighboring cells, based at least in part on the system information (Fig. 7 step 721 and par. 0115 – “The terminal may perform measurements on the neighbor cells using the handover candidate cell list (S720)”).
However, the reference is silent on detail about (1) system information including an indication of whether platform specific information, associated with the neighboring platform, is included in the information element and (2) wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform; and 
Johansson discloses system information including an indication of whether platform specific information, associated with the neighboring platform, is included in the information element (Fig. 3 step 310-320-340 and ¶0079-0080 – “the mobile station first reads a system information message of a first type … received from a base station. The mobile station then determines whether one or more RAT priority bits are present in the system information message, as shown at block 320… the one or more bits comprise a single bit that, when present, indicates either that neighbor cells in a UTRAN network have the highest priority compared to all cells associated with other RATs described in system information messages of the first type or that neighbor cells in an E-UTRAN network have the highest priority”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Yun to incorporate priority information from Johansson because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide indicator for handoff information.
Olds discloses wherein the UE is connected to or camped in a current cell included in the NTN, the current cell being associated with a current platform (Fig. 4 step 120 and col. 8 ln 61-65 disclose a satellite transmitting handoff candidate list to mobile device ISU, which indicate that the mobile device is connected/camped on current cell of the satellite included in the NTN – as shown in Fig. 5 - and associated with current platform).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Yun and Johansson, and have handover candidate provided from satellite base station, as taught by Olds because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide useful handover information for wireless device.

Regarding claim 189, the combined teaching of Yun, Johansson, and Olds discloses the method of claim 188, wherein the system information includes a platform identifier in the information element (Johansson - Fig. 3 step 310-320-340 and ¶0079-0080 – “the mobile station first reads a system information message of a first type … received from a base station. The mobile station then determines whether one or more RAT priority bits are present in the system information message, as shown at block 320… the one or more bits comprise a single bit that, when present, indicates either that neighbor cells in a UTRAN network have the highest priority compared to all cells associated with other RATs described in system information messages of the first type or that neighbor cells in an E-UTRAN network have the highest priority” which includes platform indicator such as UTRAN or E-UTRAN), the combined teaching is obvious for the same reason as in claim 188.

Regarding claim 190, the combined teaching of Yun, Johansson, and Olds discloses the method of claim 188, wherein the information element includes the platform specific information when the indication indicates that the platform specific information is included in the information element (Johansson - Fig. 3 step 310-320-340 and ¶0079-0080 – “the mobile station first reads a system information message of a first type … received from a base station. The mobile station then determines whether one or more RAT priority bits are present in the system information message, as shown at block 320… the one or more bits comprise a single bit that, when present, indicates either that neighbor cells in a UTRAN network have the highest priority compared to all cells associated with other RATs described in system information messages of the first type or that neighbor cells in an E-UTRAN network have the highest priority” which indicates specific information about priority of each platform), the combined teaching is obvious for the same reason as in claim 188.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643